Case 3:21-cv-00582-KAD Document 1-1 Filed 04/28/21 Page 1 of 12




                 Exhibit A
        Case 3:21-cv-00582-KAD Document 1-1 Filed 04/28/21 Page 2 of 12

                                                                                                    Service of Process
                                                                                                    Transmittal
                                                                                                    03/29/2021
                                                                                                    CT Log Number 539285526
TO:         Serviceof Process
            CVS Health Companies
            1 CVS DR MAIL CODE 1160
            WOONSOCKET, RI 02895-6146

RE:         Process Served in Connecticut

FOR:        CVS Pharmacy, Inc. (Domestic State: RI)




ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

TITLE OF ACTION:                                  Stephanie Moise, Pltf. vs. CVS Pharmacy, Inc., Dft.
DOCUMENT(S) SERVED:                               -
COURT/AGENCY:                                     None Specified
                                                  Case # NONE
NATURE OF ACTION:                                 Employee Litigation - Discrimination
ON WHOM PROCESS WAS SERVED:                       C T Corporation System, East Hartford, CT
DATE AND HOUR OF SERVICE:                         By Process Server on 03/29/2021 at 13:06
JURISDICTION SERVED :                             Connecticut
APPEARANCE OR ANSWER DUE:                         None Specified
ATTORNEY(S) / SENDER(S):                          None Specified
ACTION ITEMS:                                     CT has retained the current log, Retain Date: 03/29/2021, Expected Purge Date:
                                                  04/03/2021

                                                  Image SOP

                                                  Email Notification, Serviceof Process service_of_process@cvs.com

REGISTERED AGENT ADDRESS:                         C T Corporation System
                                                  67 Burnside Ave
                                                  East Hartford, CT 06108
                                                  800-448-5350
                                                  MajorAccountTeam1@wolterskluwer.com
The information contained in this Transmittal is provided by CT for quick reference only. It does not constitute a legal opinion, and should not otherwise be
relied on, as to the nature of action, the amount of damages, the answer date, or any other information contained in the included documents. The recipient(s)
of this form is responsible for reviewing and interpreting the included documents and taking appropriate action, including consulting with its legal and other
advisors as necessary. CT disclaims all liability for the information contained in this form, including for any omissions or inaccuracies that may be contained
therein.




                                                                                                    Page 1 of 1 / JR
                             Case 3:21-cv-00582-KAD Document 1-1 Filed 04/28/21 Page 3 of 12

SUMMONS - CIVIL                                                                                                                      STATE OF CONNECTICUT
JD-CV-1 Rev. 10-15
C.G.S. §§ 51-346, 51-347, 51-349, 51-350, 52-45a,                                                                                        SUPERIOR COURT
52-48, 52-259, P.B. §§ 3-1 through 3-21, 8-1, 10-13
                                                                                                                                               www.jud.ctgov 2=k4e`
See other side for instructions
n "X" if amount, legal interest or property in demand, not including interest and
-1 1 costs is less than $2,500.
     "X" if amount, legal interest or property in demand, not including interest and
1=-1 costs is $2,500 or more.
     "X" if claiming other relief in addition to or in lieu of money or damages.

TO: Any proper officer; BY AUTHORITY OF THE STATE OF CONNECTICUT, you are hereby commanded to make due and legal service of
this Summons and attached Complaint.
 Address of court clerk where writ and other papers shall be filed (Number, street, town and zip code) Telephone number of clerk                  Return Date (Must be a Tuesday)
(C.G.S. §§ 51-346, 51-350)                                                                            (with area code)

95 Washington Street, Hartford, CT 06103                                                                     (860 )548-2700                       April                       27 , 2 021
                                                                                                                                                         Month           'DW        Year
      Judicial District                                           At (Town in which writ is returnable)(C.G.S. §§ 51-346, 51-349)                 Case type code (See list on page 2)
                                      El GA.
                                                                  Hartford
F ]
  . Housing Session                      N umber:                                                                                                  Major: M                Minor: 90
 For the Plaintiff(s) please enter the appearance of:
 Name and address of attorney, law firm or plaintiff if self-represented (Number, street, town and zip code)                                      JuriS number (lobe entered by attorney only)
 Cicchiello & Cicchiello, LLP, 364 Franklin Avenue, Hartford, CT 06114                                                                            419987
 Telephone number (with area code)                                Signature of Plaintiff (If self-represented)
(860) 296-3457
 The attorney or law firm appearing for the plaintiff, or the plaintiff if                                 Email address for delivery of papers under Section 10-13 (if agreed to)
 self-represented, agrees to accept papers(service) electronically in             Yes            No        mreilly@cicchielloesq.com
 this case under Section 10-13 of the Connecticut Practice Book.

 Number of Plaintiffs: 1                         Number of Defendants: 1                            El Form JD-CV-2 attached for additional parties
     Parties                 Name (Last, First, Middle Initial) and Address of Each party (Number; Street; P.O. Box; Town; State; Zip; Country, if not USA)
      First               Name: Stephanie Moise                                                                                                           P-01
     Plaintiff            Address: Cb3: Cicchiello & Cicchiello, LLP, 364 Franklin Avenue, Hartford, CT 06114

    Additional            Name:                                                                                                                                                          P-02
     Plaintiff            Addr,.
      First               Name:cVS Pharmacy, Inc                                                                                                                                         0-01
    Defendant             Address: Vb unve, Wo nsocket, RI, 02895

    Additional            Name:      Agent: CT Corporation System,67 Burnside Avenue, East Hartford, CT 06108                                                                            0-02
    Defendant             Address:
    Additional            Name:                                                                                                                                                          D-03
    Defendant             Address:
    Additional            Name:                                                                                                                                                          0-04
    Defendant             Address:

 Notice to Each Defendant
 1. YOU ARE BEING SUED. This paper is a Summons in a lawsuit. The complaint attached to these papers states the claims that each plaintiff is making
    against you in this lawsuit.
 2. To be notified of further proceedings, you or your attorney must file a form called an "Appearance" with the clerk of the above-named Court at the above
    Court address on or before the second day after the above Return Date. The Return Date is not a hearing date. You do not have to come to court on the
    Return Date unless you receive a separate notice telling you to come to court.
 3. If you or your attorney do not file a written "Appearance" form on time, a judgment may be entered against you by default. The "Appear3nce" form may be
    obtained at the Court address above or at www.jud.ctgov under "Court Forms."
 4. If you believe that you have insurance that may cover the claim that is being made against you in this lawsuit, you should immediately contact your
    insurance representative. Other action you may have to take is described in the Connecticut Practice Book which may be found in a superior court law
    library or on-line at www.jud.ctgov under "Court Rules."
 5. If you have questions about the Summons and Complaint, you should talk to an attorney quickly. The Clerk of Court is not allowed to give advice on
    legal questio
 Signeitgi           'X"proper box)                                        Commissioner of the      Name of Person Signing at Left                                    Date signed
                                                                      =
                                                                      1- 1 Superior Court
                                                                     0     Assistant Clerk          Michael J. Reilly                                                 03/24/2021
                   z
   ThisStftrijil ns is signed     a                                                                                                                            For Co       Use Only
 a.          ning has been done so that t e aintiff(s) will not be denied access to the courts.                                                           le Date
 tclt:lislhe responsibility of the Plaintiff(s) to see that service is made in the manner provided by law.
 c. The Clerk is not permitted to give any legal advice in connection with any lawsuit.                                                         AT                                          EST
 d. The Clerk signing this Summons at the request of the Plaintiff(s) is not responsible in any way for any errors or omissions
    in the Summons, any allegations contained in the Complaint, or the service of the Summons or Complaint.                                                1-1  N ,ANKIEWICZ
                                                                                                                                                       N ECTT".., STATE MARE>HAL
                                                                                                                                                        r. OIENT PERSON
   I certify I have read and           Signed (Self-Represented Plaintiff)                                                    Date                     Dstcket Number
   understand the above:
                                                                                         (Page 1 of 2)
                      Case 3:21-cv-00582-KAD Document 1-1 Filed 04/28/21 Page 4 of 12

Instructions
1. Type or print legibly; sign summons.
2. Prepare or photocopy a summons for each defendant.
3. Attach the original summons to the original complaint, and attach a copy of the summons to each copy of the complaint. Also,
   if there are more than 2 plaintiffs or more than 4 defendants prepare form JD-CV-2 and attach it to the original and all copies
   of the complaint.
4. After service has been made by a proper officer, file original papers and officer's return with the clerk of court.
5. Do not use this form for the following actions:

 (a) Family matters (for example divorce, child                                          (d) Probate appeals.
     support, custody, paternity, and visitation                                         (e) Administrative appeals.
     matters).                                                                           (t) Proceedings pertaining to arbitration.
 (b) Summary process actions.                                                            (g) Any actions or proceedings in which an attachment,
 (c) Applications for change of name.                                                        garnishment or replevy is sought.




                                                                              ADA NOTICE
                        The Judicial Branch of the State of Connecticut complies with the Americans with
                        Disabilities Act(ADA). If you need a reasonable accommodation in accordance with the
                        ADA, contact a court clerk or an ADA contact person listed at www.jud.ct.gov/ADA.


Case Type Codes
                      Codes                                                                                   Codes
Major Description     Major/                       Minor Description                      Major Description   Major/                   Minor Description
                      Minor                                                                                   Minor

Contracts             C 00        Construction - All other                                Torts(Other than    T 02     Defective Premises - Private - Snow or Ice
                      C 10        Construction - State and Local                          Vehicular)          T 03     Defective Premises - Private - Other
                      C 20        Insurance Policy                                                            T 11     Defective Premises - Public - Snow or Ice
                      C 30        Specific Performance                                                        1 12     Defective Premises - Public - Other
                      C 40        Collections                                                                 1 20     Products Liability - Other than Vehicular
                      C 90        All other                                                                   128      Malpractice - Medical
                                                                                                              129      Malpractice - Legal
 Eminent Domain       E 00        State Highway Condemnation
                                                                                                              T 30     Malpractice - All other
                       E 10       Redevelopment Condemnation
                                                                                                              140      Assault and Battery
                       E 20       Other State or Municipal Agencies
                                                                                                              T 50     Defamation
                       E 30       Public Utilities & Gas Transmission Companies
                                                                                                              T 61     Animals - Dog
                       E 90       All other
                                                                                                              T 69     Animals - Other

 Miscellaneous        M 00        Injunction                                                                  T 70     False Arrest
                      M 10        Receivership                                                                171      Fire Damage
                      M 20        Mandamus                                                                    190      All other
                       M 30       Habeas Corpus (extradition, release from Penal          Vehicular Torts     v oi     Motor Vehicles* - Driver and/or Passenger(s) vs.
                                  Institution)                                                                         Driver(s)
                       M 40       Arbitration                                                                 V 04     Motor Vehicles* - Pedestrian vs. Driver
                       M 50       Declaratory Judgment                                                        V 05     Motor Vehicles* - Property Damage only
                       M 63       Bar Discipline                                                              V 06     Motor Vehicle* - Products Liability Including Warranty
                       M 66       Department of Labor Unemployment Compensation                               V 09     Motor Vehicle - All other
                                  Enforcement
                                                                                                              V 10     Boats
                       M 68       Bar Discipline - Inactive Status
                                                                                                              V 20     Airplanes
                      M 70        Municipal Ordinance and Regulation Enforcement
                                                                                                              V 30     Railroads
                       M 80       Foreign Civil Judgments - C.G.S. 52-604 & C.G.S.
                                                                                                              V 40     Snowmobiles
                                  50a-30
                                                                                                              V 90     All other
                       M 83       Small Claims Transfer to Regular Docket
                                                                                                                       *Motor Vehicles include cars, trucks, motorcycles,
                       M 84       Foreign Protective Order
                                                                                                                       and motor scooters.
                       M 90       All other


 Property             P 00        Foreclosure
                      P 10        Partition                                               Wills, Estates      W 10     Construction of Wills and Trusts
                       P 20       Quiet Title/Discharge of Mortgage or Lien               and Trusts          W 90     All other
                       P 30       Asset Forfeiture
                       P 90       All other

JD-CV-1 Rev. 10-15(Back/Page 2)
                                                                                  (Page 2 of 2)
       Case 3:21-cv-00582-KAD Document 1-1 Filed 04/28/21 Page 5 of 12




RETURN DATE: APRIL 27,2021                                  SUPERIOR COURT

STEPHANIE MOISE                                             JUDICIAL DISTRICT

VS.                                                         OF HARTFORD
                                                   •
CVS PHARMACY,INC.                                  •        MARCH 24,2021

                                        COMPLAINT

       1.      At all times set forth herein, the Plaintiff, Stephanie Moise, was a resident of

Hartford, Connecticut.

       2.      Plaintiff is black.

       3.      At all times set forth herein, the Defendant, CVS Pharmacy, Inc., was a

corporation organized under the laws of the State of Rhode Island.

       4.      The Defendant operates a CVS retail pharmacy located at 2427 Main Street in

Rocky' Hill, Connecticut.

       5.      At all times set forth herein, John Kerra ("Kerra") was the Store Manager of the

aforesaid Rocky Hill CVS store.

       6.      Plaintiff began working for the Defendant in or around April 2020 as a Shift

Supervisor Trainee at the aforesaid Rocky Hill CVS store.

       7.      Throughout Plaintiff's employment with Defendant, Kerra treated Plaintiffs

white co-workers more favorably than the Plaintiff and subjected Plaintiff to degrading racial

stereotypes.

       8.      For example, Kerra regularly commented that Plaintiff and another black co-

worker were "lazy" and "don't like to work hard" while at the same time praising the work ethic

of Plaintiff's white co-workers.

       9.      These comments were not true, but rather predicated on the age-old trope of black
       Case 3:21-cv-00582-KAD Document 1-1 Filed 04/28/21 Page 6 of 12




people as lazy and preferring frivolity over hard work.

       10.     By way of further example, Kerra would allow Plaintiff white co-workers to come

in late or leave early, utilize their phones while working, and fail to perform various job duties

without consequence, while expecting Plaintiff and her black co-workers to adhere strictly to all

of Defendant's policies.

       1 1.    On account of the foregoing conduct and other racially discriminatory behavior,

in or around mid-July of 2020, the Plaintiff lodged a complaint of racial discrimination with

Defendant's internal ethics hotline.

       12.     Shortly following Plaintiff's internal complaint of racial discrimination, Kerra

reduced Plaintiffs work hours from an average of 26 to 32 hours per week down to an average

of 18 hours per week.

       13.     Further, Kerra removed Plaintiff's supervisory tasks and re-assigned them to

Plaintiffs white co-workers.

       14.     Further, the undergoing racially discriminatory behavior about which Plaintiff had

complained continued unabated.

        15.    As a result on September 15, 2020, Plaintiff made a second complaint to

Defendant's internal ethics hotline, stating that she was still being subject to racial discrimination

and also now being retaliated against on account of her prior complaint.

        16.    As a further result, on September 16, 2020, Plaintiff filed a complaint of

discrimination and retaliation with the Commission on Human Rights and Opportunities

("CHRO").

        17.    One day later, on September 17, 2020, Defendant terminated Plaintiffs

employment.




                                                  2
         Case 3:21-cv-00582-KAD Document 1-1 Filed 04/28/21 Page 7 of 12




 FIRST COUNT:                   Racial Discrimination in Violation of Conn. Gen. Stat. §§ 46a-
                                60(b)(1)

         1.     The Plaintiff repeats and re-alleges Paragraphs 1 through 17 above as Paragraphs

 1 through 17 ofthis First Count, as if fully set forth herein.

         18.    The Defendant, through the foregoing conduct, discriminated against the Plaintiff

, and terminated Plaintiffs employment because of her race in violation of Conn. Gen. Stat.-§ 46a-

 60(b)(1).

         19.    As a result of the foregoing unlawful conduct of the Defendant, the Plaintiff has

 suffered, and will suffer, monetary damages, including but not limited to lost wages.

        20.     As a further result of the foregoing unlawful conduct of the Defendant, the

 Plaintiff has suffered emotional distress.

        21.     As a further result of the foregoing unlawful conduct of the Defendant, the

 Plaintiff has incurred, and/or will incur, attorney's fees and costs.

        22.     Prior to commencing this action, Plaintiff received a Release of Jurisdiction letter

 from the CHRO dated February 1, 2021. Said Release of Jurisdiction letter is attached hereto as

 Exhibit A.

 SECOND COUNT:                  Retaliation in Violation of Conn. Gen. Stat. § 46a-60(b)(4)

         1.     The Plaintiff repeats and re-alleges Paragraphs 1 through 16 above as Paragraphs

 1 through 16 of this First Count, as if fully set forth herein.

         17.    The Defendant, through the foregoing conduct, retaliated against the Plaintiff and

 terminated Plaintiffs employment because of her opposition to Defendant's discriminatory

 conduct in violation of Conn. Gen. Stat. § 46a-60(b)(4).

         18.     As a result of the foregoing unlawful conduct of the Defendant, the Plaintiff has

 suffered, and will suffer, monetary damages, including but not limited to lost wages.



                                                    3
        Case 3:21-cv-00582-KAD Document 1-1 Filed 04/28/21 Page 8 of 12



        19.    As a further result of the foregoing unlawful conduct of the Defendant, the

Plaintiff has suffered emotional distress.

       20.     As a further result of the foregoing unlawful conduct of the Defendant, the

Plaintiff has incurred, and/or will incur, attorney's fees and costs.

       21.     Prior to commencing this action, Plaintiff received a Release of Jurisdiction letter

from the CHRO dated February 1, 2021. Said Release of Jurisdiction letter is attached hereto as

Exhibit A.




                                                  4
       Case 3:21-cv-00582-KAD Document 1-1 Filed 04/28/21 Page 9 of 12



WHEREFORE,the Plaintiff prays for the following relief:

       1.    Money damages;

      2.     Reinstatement or front pay;

      3.     Punitive damages;

      4.     Reasonable attorney's fees and costs, and;

      5.     Such other relief as is allowable at law or equity.

                                            THE PLAINTIFF,
                                            STEPHANIE MOISE



                                                          illy, Esq.
                                                      LO & CICCHIELLO LLP
                                            364 Franklin Avenue
                                            Hartford, Connecticut 06114
                                            Tel:(860)296-3457
                                            Fax:(860)296-0676
                                            Juris #: 419987
                                            Email: mreilly@cicchielloesq.corn




                                                                       ATTEST
                                                                 iZIAN K I EW ICZ
                                                               UT STATE MARSHAL
                                                             FERENT PERSON




                                               5
      Case 3:21-cv-00582-KAD Document 1-1 Filed 04/28/21 Page 10 of 12



RETURN DATE: APRIL 27,2021                             SUPERIOR COURT

STEPHANIE MOISE                                        JUDICIAL DISTRICT

VS.                                                    OF HARTFORD

CVS PHARMACY,INC.                                      MARCH 24,2021

                      STATEMENT OF AMOUNT IN DEMAND

      The amount of demand in this matter exceeds $15,000.00.

                                         THE PLAINTIFF,
                                         STEPHANIE MOISE



                                                        ly, Es
                                                        CICCHIELLO LLP
                                         364 Franklin Avenue
                                         Hartford, Connecticut 06114
                                         Tel:(860)296-3457
                                         Fax:(860)296-0676
                                         Juris #: 419987
                                         Email: mreilly@cicchielloesq.com




                                                                     NKEWICZ
                                                                  6TATE MARSHAL
                                                                - NT PERSON
                                                                :




                                            6
Case 3:21-cv-00582-KAD Document 1-1 Filed 04/28/21 Page 11 of 12




                           EXHIBIT A




                                7
        Case 3:21-cv-00582-KAD Document 1-1 Filed 04/28/21 Page 12 of 12




                                     STATE OF CONNECTICUT
             COMMISSION ON HUMAN RIGHTS AND OPPORTUNITIES


Stephanie Moise
COMPLAINANT                                                         CHRO No. 2110103


vs.                                                                 EEOC No. 16A-2020-01583


CVS
RESPONDENT

                                      RELEASE OF JURISDICTION

The Commission on Human Rights and Opportunities hereby releases its jurisdiction over the above-identified
complaint. The Complainant is authorized to commence a civil action in accordance with CONN. GEN.
STAT. § 46a-100 against the Respondent in the Superior Court for the judicial district in which the
discriminatory practice is alleged to have occurred, in which the Respondent transacts business or in which
the Complainant resides. If this action involves a state agency or official, it may be brought in the Superior Court
for thejudicial district of Hartford.

A copy ofany civil action brought pursuant to this release must be served on the Commission at R0.1@ct.gov or
at 450 Columbus Blvd., Suite 2, Hartford, CT 06103 at the same time all other parties are served. Electronic
service is preferred. THE COMMISSION MUST BE SERVED BECAUSE IT HAS A RIGHT TO
INTERVENE IN ANY ACTION BASED ON A RELEASE OF JURISDICTION PURSUANT
TO CONN.GEN.STAT. §46a-103.

The Complainant must bring an action in Superior Court within 90 days of receipt of this release and within
two years of the date of filing the complaint with the Commission unless circumstances tolling the
statute of limitations are present.




 DATE: February 1, 2021                                       Tanya A. Hughes, Executive Director




Service:
Complainant's counsel: maradisi@eicchielloesq.com
Respondent's counsel: aspaconeQmorg-anbrown.com
